January 8, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                       NAKEISHA HARMON, Appellant

NO. 14-14-00642-CV                          V.

                     CSM BAKERY PRODUCTS, Appellee
                     ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on July 14, 2014. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Nakeisha Harmon.


      We further order this decision certified below for observance.